Citation Nr: 0507470	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  00-01 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
March 1969.  He died in March 1998.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1998 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied service connection for the 
cause of the veteran's death.  In April 2004, the Board 
remanded the claim for additional development.  

In September 2003, a Travel Board hearing was held before T. 
Stephen Eckerman, who is the Acting Veterans Law Judge 
rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).


FINDINGS OF FACT

1.  The veteran died in March 1998.  His certificate of death 
indicates that he died from metastatic colon cancer.

2.  At the time of the veteran's death, service-connection 
was in effect for residuals of a shell fragment wound (SFW) 
right arm and right chest wall major, evaluated as 60 percent 
disabling, and for scars, thighs, donor sites, evaluated as 0 
percent disabling.

3.  Metastatic colon cancer was not shown during active 
service, nor is it shown to be of service origin.

4.  A service-connected disability did not materially or 
substantially contribute to cause the veteran's death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service neither 
caused nor contributed substantially or materially to the 
cause of death. 38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 3.310, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to her claim, and expanded VA's duty to notify the 
claimant and her representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's August 1998 decision, the November 1999 
statement of the case (SOC), and the June 2003 and September 
2004 supplemental statements of the case (SSOCs), that the 
evidence did not show that the criteria for service 
connection for the cause of the veteran's death had been met.  
In addition, in a letter, dated in April 2001 (hereinafter 
"duty to assist letter"), the RO notified the appellant 
that it would obtain all identified, relevant information.  
See also April 2004 duty to assist letter.  The Board 
concludes that the discussions in the RO's letters, the RO's 
decision, the SOC and the SSOCs adequately informed the 
appellant of the information and evidence needed to 
substantiate her claim, thereby meeting the notification 
requirements of the VCAA.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Regarding the content of the RO's duty to assist letter, the 
Board notes that in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) (Pelegrini I) the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  The Court stated that this 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.  

In April 2001, the appellant was informed that, provided 
certain criteria were met, VA would make reasonable efforts 
to obtain relevant records, including medical records, 
employment records, or records from other Federal agencies.  
She was notified that it was still her responsibility to make 
sure that these records were received by VA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  The 
appellant was further requested to identify all relevant 
treatment and to complete authorizations (VA Forms 21-4138 
and 21-4142) for all evidence that she desired VA to attempt 
to obtain.  She was further notified that she could submit 
this evidence on her own.  See also April 2004 duty to assist 
letter (same).  

The contents of the RO's duty to assist letter fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include the "fourth element."  See Pelegrini 
II, at 120 and VAOPGCPREC 7-2004 (June 24, 2004).  Therefore, 
the claimant has been provided with every opportunity to 
submit evidence and argument in support of her claim, and to 
respond to VA notice.  

The April 2001 duty to assist letter was sent after the RO's 
decision that is the basis for this appeal.  In this case, 
however, the unfavorable RO decision that is the basis of 
this appeal was decided prior to the enactment of the VCAA.  
In such cases, there is no error in not providing notice 
specifically complying with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) because an initial AOJ adjudication 
had already occurred.  Id.  Rather, the appellant is to be 
given proper subsequent VA process, and the Board is to make 
findings on the completeness of the record or on other facts 
permitting the Court to make a conclusion of lack of 
prejudice from improper notice.  Id.  

Here, the April 2001 letter was provided by the AOJ prior to 
the transfer and certification of the appellant's case to the 
Board, and the content of the letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the April 2001 letter was sent, the case was 
readjudicated and in June 2003 and September 2004, 
Supplemental Statements of the Case were provided to the 
appellant.  In summary, the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of her claim, and to respond to VA notice.  

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Here, the RO 
satisfied its duty to assist the appellant by obtaining the 
veteran's available service, VA and non-VA medical records.  
In this regard, in April 2004, the Board remanded the claim 
for additional development.   That same month, in response to 
the Board's remand, VA sent the appellant a letter in which 
it indicated that it desired to obtain records from Dr. 
Raymond Crystal.  The letter requested the appellant to 
complete an authorization (VA Form 21-4142) for the release 
of Dr. Crystal's records.  However, in late April 2004, the 
appellant returned the VA authorization form uncompleted and 
unsigned, together with a statement in which she stated that 
she had no more evidence to submit.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board notes that an etiological opinion has not been 
obtained regarding the cause of the veteran's death.  
However, the Board finds that the evidence, discussed infra, 
which indicates that the veteran did not receive treatment 
for the condition named as the cause of death in the death 
certificate during service, and that the claims file does not 
contain competent evidence showing that there is nexus 
between the veteran's death and his service, or a service-
connected condition, warrants the conclusion that a remand 
for an opinion is not necessary to decide the claim.  See 38 
U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2004); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).  

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of this duty could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

II.  Cause of Death

The veteran died in March 1998.  The certificate of death 
indicates that the immediate cause of death was metastatic 
colon cancer.  No underlying causes of death were listed.  

For a grant of service connection for the cause of death, 
pertinent regulations require a showing that either the fatal 
disease was incurred in or aggravated by service or, in some 
instances, was manifest to a compensable degree within one 
year of service discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  In the absence of such 
evidence, the regulations require a showing that a service-
connected disability caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 
3.310(a), 3.312.

With respect to the principal cause of death, VA regulations 
provide that a "service-connected disability will be 
considered as the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  38 C.F.R. § 3.312.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.  Service-connected diseases or injuries 
involving active processes affecting vital organs receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  Id.

The veteran's service medical records show no complaint, 
diagnosis, or treatment for metastatic colon cancer, and the 
claims file does not currently contain competent evidence 
associating the veteran's metatstatic colon cancer with his 
service.  In this regard, it appears that the veteran was 
diagnosed with colon cancer in October 1996.  See September 
1997 report from The University of Texas, M.D. Anderson 
Cancer Center; May 1997 report from Somerset Medical Center; 
January 1997 report from Hunterdon Medical Center.  This is 
approximately 27 years after separation from service, and 
this lengthy period without treatment is evidence that there 
has not been a continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Therefore, the cause of the veteran's 
death is not shown to have been incurred in or aggravated by 
service.  In addition, the evidence does not show that a 
service-connected disability caused or contributed 
substantially or materially to cause death.  In this regard, 
prior to his death, the veteran was service-connected for 
residuals of a shell fragment wound (SFW) right arm and right 
chest wall major, evaluated as 60 percent disabling, as well 
as scars, thighs, donor sites, evaluated as 0 percent 
disabling.  Here, there is no competent evidence in the 
claims file to show that the veteran's service-connected 
residuals of SFW or scars caused or contributed substantially 
or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§§ 3.310(a), 3.312.  

However, the appellant's primary argument is that the 
veteran's cause of death is related to exposure to Agent 
Orange, or some other herbicide, during service.  The 
appellant contends that the veteran's service-connected 
residuals of a shell fragment wound to his right arm and 
right chest may have caused or aggravated his metastatic 
colon cancer.  She contends that he suffered open wounds in 
the presence of herbicides that "offered increased potential 
for internal exposure to the chemical defoliants found in 
abundance in this environment."  She further contends that, 
due to the presence of Ascaris lumbricoides and hookworm in 
his stool upon return to the continental United States, 
living organisms from the contaminated waters and jungle 
spent extended time in his body, specifically in his gastro-
intestinal system.  

The law provides a presumption of service connection for 
certain diseases which become manifest after separation from 
service in veterans who served in the Republic of Vietnam 
during the period from January 9, 1962, and ending on May 7, 
1975.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  

In this case, the veteran's discharge (DD 214) and service 
medical records indicate that he served in the Republic of 
Vietnam, and he is therefore presumed to have been exposed to 
herbicides.  

Disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309, will be considered to have been 
incurred in service under the circumstances outlined in that 
section even though there is no evidence of such disease 
during the period of service.  If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied: 
Chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; non-Hodgkin's lymphoma; acute 
and subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; multiple myeloma, respiratory cancers 
(cancers of the lung, bronchus, larynx, or trachea), and 
soft-tissue sarcoma.  38 C.F.R. § 3.309(e).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

Presumptive service connection may not be established for a 
designated cancer if it developed as the result of metastasis 
of a cancer not associated with herbicide exposure.  
VAOPGCPREC 18-97, 62 Fed. Reg. 37954 (1997); Darby v. Brown, 
10 Vet. App. 243, 246 (1997).

The  Secretary has determined that there is no positive 
association between herbicide exposure and motor/coordination 
dysfunction, chronic peripheral nervous system disorders, 
metabolic and digestive disorders, skin cancer, cognitive and 
neuropsychiatric disorders, gastrointestinal tumors, brain 
tumors and any other condition for which the Secretary has 
not specifically determined a presumption of service 
connection is warranted.  See 64 Fed. Reg. 59232, 59233 (Nov. 
2, 1999).  

The Board finds that service connection for the cause of the 
veteran's death based on exposure to Agent Orange, or some 
other herbicide, during service, is not warranted.  The 
veteran's death certificate shows that he died of metastatic 
colon cancer, which is not a disease subject to presumptive 
service connection under provisions related to Agent Orange.  
See 38 C.F.R. §§ 3.307, 3.309(e); see also 66 Fed. Reg. 
23166-23169 (2001).  In addition, there is no competent 
medical evidence of record suggesting a direct causal link 
between any in-service herbicide exposure and the subsequent 
development of metastatic colon cancer.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  In summary, the certificate 
of death does not show that the veteran had a disease 
associated with exposure to certain herbicide agents, and 
there is no other competent evidence linking such exposure to 
the cause of the veteran's death.  

Given the foregoing, and without medical evidence of a nexus 
between the veteran's service and his cause of death, the 
Board finds that the preponderance of the evidence is against 
the claim, and service connection for the cause of the 
veteran's death must be denied.  See 38 C.F.R. §§ 3.310, 
3.312.

The Board has considered the appellant's lay statements.  The 
Board points out that, although a lay person is competent to 
testify only as to observable symptoms, see Falzone v. Brown, 
8 Vet. App. 398, 403 (1995), a layperson is not, however, 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
disability, unless such a relationship is one to which a lay 
person's observation is competent.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  In this case, the Board has 
determined that the medical evidence is more probative of the 
issue, and that it outweighs the lay statements.  
Accordingly, the appellant's claim for service connection for 
the cause of the veteran's death must be denied.

The Board finds that the preponderance of the evidence is 
against the appellant's claim.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for cause of death is denied. 


	                        
____________________________________________
	T. STEPHEN ECKERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


